Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-15, 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 9) “determining, by the data analysis component, a second physiological orientation of the user; comparing, by the data analysis component, the second physiological orientation of the user to an expected physiological orientation of the user; measuring, by the data analysis component, a duration from a time of the simulated firearm discharge to a time of detecting the second physiological orientation; and generating, by the data analysis component, a user score based on the comparison and at least one of a weapon draw time and a weapon discharge time”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Firearm simulation and training system is well known in the art. For instance, Wilmink et al. (8920172) in view of Stafford et al. (2014/0361977) teaches determining, by a motion tracker component, an initial position of a user, wherein the motion tracker component comprises one or more cameras deployed in an area of the firearm usage simulation, the one or more cameras being configured to track infrared light emitted 
However, Wilmink in view of Stafford is silent on “determining, by the data analysis component, a second physiological orientation of the user; comparing, by the data analysis component, the second physiological orientation of the user to an expected physiological orientation of the user; measuring, by the data analysis component, a duration from a time of the simulated firearm discharge to a time of detecting the second physiological orientation; and generating, by the data analysis component, a user score based on the comparison and at least one of a weapon draw time and a weapon discharge time”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715